—Judgment, Su*319preme Court, New York County (Frederic Berman, J.), rendered May 23, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and two counts of criminally using drug paraphernalia in the second-degree, and sentencing him to concurrent prison terms of 2 to 6 years, 1 year and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility issues were properly placed before the jury and we find no basis for disturbing its findings. Concur— Sullivan, J. P., Rosenberger, Mazzarelli and Andrias, JJ.